Citation Nr: 1203641	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for cause of the Veteran's death.







ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1942 to July 1945 and from December 1962 to December 1979.  The Veteran died in March 2008.  The appellant claims to be the Veteran's sister.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of whether the appellant is the proper claimant has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in a rating decision.  This issue must be addressed before the Board can render a decision in the claim for entitlement to service connection for cause of the Veteran's death.  Therefore, the Board does not have jurisdiction over the claim for whether the appellant is the proper claimant, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has referred the issue of whether the appellant is the proper claimant for the AMC/RO to consider, as the record shows that it has not considered that issue.  But see September 2008 deferred rating decision (where Decision Review Officer noted the "Appeal Issue" involved whether the appellant was the proper claimant).  This issue is inextricably intertwined with the certified issue of entitlement to service connection for cause of the Veteran's death.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there is an outstanding matter that must be addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the appellant is the proper claimant.  The appellant should be informed in writing of the resulting decision and her associated appellate rights, if applicable.  The issue is not on appeal unless there is a notice of disagreement and a substantive appeal as to this issue.

2.  Then readjudicate the issue of entitlement to service connection for cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant and her representative, if any, should be issued a supplemental statement of the case which addresses all relevant actions taken on the claim.  The appellant should be given the opportunity to respond to the supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

